1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                   ***
5

6     STATE OF NEVADA,                                   Case No. 3:18-cv-569-MMD-CBC

7                                    Plaintiff,                       ORDER
             v.
8
      UNITED STATES; et al.,
9
                                 Defendants.
10

11          On March 17, 2020, the Court granted the parties’ stipulation to stay proceedings

12   in this case pending settlement discussions (ECF Nos. 162) and ordered them to submit

13   a joint status report by March 31, 2020. (ECF No. 163.) The parties have now updated

14   the Court and ask for a further extension of the stay—until May 29, 2020. (ECF No. 164.)

15          It is therefore ordered that the stay of this case is extended through May 29, 2020.

16   The parties are directed to file a joint status report by May 30, 2020.

17          DATED THIS 31st day of March 2020.

18

19
                                                  MIRANDA M. DU
20                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
